Citation Nr: 1416981	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including intermittent explosive disorder, anxiety disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William Yates, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1986 to August 1989 and from February 2003 to September 2004; and on active duty in the Air Force from October 2006 to April 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2010, a VA examination for PTSD was conducted.  Following a mental status examination, the report listed a diagnosis of intermittent explosive disorder.  The VA examiner opined that this condition preexisted the Veteran's military service.  In support of this opinion, the VA examiner indicated that this disorder was "probably a narcissistic disturbance organized around a cognitive problem, both of which predate military service."

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

Prior to his second period of active duty service, the Veteran was provided a physical examination and was found to be physically fit.  During this period of service, he was deployed to Kuwait and Iraq from May 2003 to July 2004.  A post deployment assessment, dated in July 2004, listed anxiety disorder as a concern of the Veteran.  The report noted that he was referred for mental health treatment.  A December 2004 treatment report noted the Veteran's history of anger and irritability while serving in Iraq.  It concluded with a diagnosis of impulse control disorder, not otherwise specified.  The Board finds the March 2010 medical examination and opinion to be inadequate.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   

A May 2011 email from a VA nurse to the Veteran's representative opined that the Veteran had an anxiety disorder and that it more likely than not was exacerbated by his military service.  However, there is no supporting rationale for the opinion provided.

Under these circumstances, the Board finds that a new examination addressing the etiology of the Veteran's current psychiatric disorder is needed, to include consideration of whether the Veteran had a psychiatric disorder which preexisted his military service; and if so, whether this condition was aggravated by his military service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA treatment records, to include those from the VA nurse who authored the May 2011 email to the Veteran's representative.  The RO must also request that the VA nurse provide a rationale for the opinion provided in the May 2011 email.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine whether any currently or previously diagnosed psychiatric disorders are related to his military service.  Any indicated diagnostic tests and studies must be accomplished.  The claims files and all pertinent electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorders are related to his military service.  For each psychiatric disorder, the examiner must provide an opinion as to whether the psychiatric found pre-existed the Veteran's periods of active duty service (August 1986 to August 1989; February 2003 to September 2004; and October 2006 to April 2007).  If a psychiatric disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the preexisting psychiatric disorder increased in severity beyond the normal progression of the disease.  If a psychiatric disorder is found to have increased in severity beyond the normal progression of the disease, the examiner must state the evidence upon which the finding was made.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

